DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims remain 40, 41, 54, and 55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The terms “low” and “high” in claims 40, 41, 54, and 55 are a relative term which renders the claim indefinite. The terms “ low” and “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examining the terms “high” and “low” are relative all other materials and/or the low yield strength and high Hamaker constant are characteristics of the materials cited in paragraph [0047] of the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-36, 42-50, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Sogard [US 2006/0162739] in view of Kamo et al. [US 2015/0261104].
For claim 30, Sogard teaches an apparatus (see Figs. 1-3) comprising: a clamping structure (20) comprising a working surface (24); and a cleaning substrate (12) configured to remove a contaminant (24) from the working surface, the cleaning substrate comprising: a base having a lateral surface (surface substrate 12, see [0022]); and a coating (film 10) on at least part of the lateral surface.
Sogard fails to teach the coating includes a raised corner for removing the contaminant.
Kamo teaches the coating includes a raised corner for removing the contaminant (adhesive layer sections 20, see Figs. 1, 6, and 7, with raised portions 20t provided at the edges which would include the corners, see Figs. 6A-6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the raised surface as taught by Kamo in the coating of the cleaning surface as taught by Sogard it is possible to improve separation performance of the reticle chuck cleaners from the electrostatic chuck in separation from the electrostatic chuck (see [0073] and [0087]).
For claim 34, Sogard teaches a cleaning substrate (12, see Fig. 1-3) for removing particles of a contaminant comprising a first material from a working surface comprising a second material, the cleaning substrate comprising: a base having a lateral surface (surface substrate 12, see [0022]); and a coating (10) on at least part of the lateral surface, the coating comprising a third material (material of film 10), wherein a bond dissociation energy of a bond between the first material and the second material is less than a bond dissociation energy of a bond between the second material and the third material (bottom surface 24 will have a lower surface energy than the cleaning film 10, so that particles or materials will more likely be adhered to the cleaning film 10 than to the bottom surface 24, see [0027]).
Sogard fails to teach a raised corner for removing particles of the contaminant.
Kamo teaches the coating includes a raised corner for removing the contaminant (adhesive layer sections 20, see Figs. 1, 6, and 7, with raised portions 20t provided at the edges which would include the corners, see Figs. 6A-6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the raised surface as taught by Kamo in the coating of the cleaning surface as taught by Sogard it is possible to improve separation performance of the reticle chuck cleaners from the electrostatic chuck in separation from the electrostatic chuck (see [0073] and [0087]).
For claim 42, Sogard teaches a method of removing a contaminant (see Figs. 1-3) comprising: pressing a cleaning substrate against a working surface of a clamping structure (the electrostatic clamping feature may be activated to clamp or press the dummy reticle 12 with the cleaning film 10 to the bottom surface 24 of the chuck 20, see [0023]) in a photolithography tool (see Fig. 8), the cleaning substrate comprising a base having a lateral surface and a coating on at least part of the lateral surface (film 10 on substrate 12); and moving the cleaning substrate away from the working surface to remove the contaminant from the working surface (particle 22 has transferred from the bottom surface 24 of the chuck 20 to the cleaning film 10, see [0024]).
Sogard fails to teach the coating includes a raised corner for removing the contaminant.
Kamo teaches the coating includes a raised corner for removing the contaminant (adhesive layer sections 20, see Figs. 1, 6, and 7, with raised portions 20t provided at the edges which would include the corners, see Figs. 6A-6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the raised surface as taught by Kamo in the coating of the cleaning surface as taught by Sogard it is possible to improve separation performance of the reticle chuck cleaners from the electrostatic chuck in separation from the electrostatic chuck (see [0073] and [0087]).
For claim 48, Sogard teaches a method of removing particles of a contaminant comprising a first material from a working surface comprising a second material (material of particle 22 and chuck 20, see Figs. 1-3 and [0022]-[0027]), the method comprising: pressing a cleaning substrate against the working surface (the electrostatic clamping feature may be activated to clamp or press the dummy reticle 12 with the cleaning film 10 to the bottom surface 24 of the chuck 20, see [0023]), the cleaning substrate comprising a base having a lateral surface and a coating on at least part of the lateral surface (film 10 on substrate 12), the coating comprising a third material (material of film 10), wherein a bond dissociation energy of a bond between the first material and the second material is less than a bond dissociation energy of a bond between the second material and the third material (bottom surface 24 will have a lower surface energy than the cleaning film 10, so that particles or materials will more likely be adhered to the cleaning film 10 than to the bottom surface 24, see [0027]), such that the contaminant transfers from the working surface to the coating (particle 22 has transferred from the bottom surface 24 of the chuck 20 to the cleaning film 10, see [0024]); and moving the cleaning substrate away from the working surface to remove the contaminant from the working surface (see Fig. 3).
Sogard fails to teach a raised corner for removing particles of the contaminant.
Kamo teaches the coating includes a raised corner for removing the contaminant (adhesive layer sections 20, see Figs. 1, 6, and 7, with raised portions 20t provided at the edges which would include the corners, see Figs. 6A-6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the raised surface as taught by Kamo in the coating of the cleaning surface as taught by Sogard it is possible to improve separation performance of the reticle chuck cleaners from the electrostatic chuck in separation from the electrostatic chuck (see [0073] and [0087]).
For claim 56, Sogard teaches a method (see Figs. 1-3 and [0022]-[0027]) of removing a contaminant from a working surface comprising: pressing a first cleaning substrate against a first portion of the working surface (the electrostatic clamping feature may be activated to clamp or press the dummy reticle 12 with the cleaning film 10 to the bottom surface 24 of the chuck 20, see [0023]), the cleaning substrate comprising a base having a lateral surface and a first coating on at least part of the lateral surface and having a lateral size and shape corresponding to a size and shape of the first portion (film 10 relative the portion of chuck 20, see Fig. 1), so that the contaminant transfers from the first portion to the first coating (particle 22 has transferred from the bottom surface 24 of the chuck 20 to the cleaning film 10, see [0024]); moving the first cleaning substrate away from the working surface to remove the contaminant from the first portion of the working surface (dummy reticle 12 with the cleaning film 10 is released from the chuck 20, and is removed by the end effector 14, see Fig. 3); pressing a second cleaning substrate against a second portion of the working surface (multiple applications may be employed to remove any remaining particles or buildup [...] a plurality of cleaning films may be successively used. The cleaning films may be formed of the same material or of different materials. In addition, the multiple applications may involve the use of different dummy reticles, see [0034]), the second cleaning substrate comprising a base having a lateral surface and a second coating on at least part of the lateral surface and having a lateral size and shape corresponding to a size and shape of the second portion (second dummy reticle applied to a portion of the chuck, see [0034]), so that the contaminant transfers from the second portion to the second coating (remove any remaining particles); and moving the second cleaning substrate away from the working surface to remove the contaminant from the second portion of the working surface (removing a further reticle, see Fig. 3).
Sogard fails to teach the first portion and second portion include a raised corner for removing the containment.
Kamo teaches the coating includes a raised corner for removing the contaminant (adhesive layer sections 20, see Figs. 1, 6, and 7, with raised portions 20t provided at the edges which would include the corners, see Figs. 6A-6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the raised surface as taught by Kamo in the coating of the cleaning surface of the cleaning reticles as taught by Sogard it is possible to improve separation performance of the reticle chuck cleaners from the electrostatic chuck in separation from the electrostatic chuck (see [0073] and [0087]).
For claim 57, Sogard teaches a method (see Figs. 1-3 and [0022]-[0027]) of removing particles of a contaminant comprising a first material from a working surface comprising a second material (material of particle 22 and chuck 20, see Figs. 1-3 and [0022]-[0027]), the method comprising: pressing a first cleaning substrate against a first portion of the working surface (the electrostatic clamping feature may be activated to clamp or press the dummy reticle 12 with the cleaning film 10 to the bottom surface 24 of the chuck 20, see [0023]), the cleaning substrate comprising a base having a lateral surface and a first coating on at least part of the lateral surface and having a lateral size and shape corresponding to a size and shape of the first portion (film 10 applied to a portion of chuck 20, see Figs. 1-3), the first coating comprising a third material (material of film 10), wherein a bond dissociation energy of a bond between the first material and the second material is less than a bond dissociation energy of a bond between the second material and the third material (bottom surface 24 will have a lower surface energy than the cleaning film 10, so that particles or materials will more likely be adhered to the cleaning film 10 than to the bottom surface 24, see [0027]), so that the contaminant transfers from the first portion to the first coating (particle 22 has transferred from the bottom surface 24 of the chuck 20 to the cleaning film 10, see [0024]); moving the first cleaning substrate away from the working surface to remove the contaminant from the first portion of the working surface (dummy reticle 12 with the cleaning film 10 is released from the chuck 20, and is removed by the end effector 14, see Fig. 3); pressing a second cleaning substrate against a second portion of the working surface (multiple applications may be employed to remove any remaining particles or buildup [...] a plurality of cleaning films may be successively used. The cleaning films may be formed of the same material or of different materials. In addition, the multiple applications may involve the use of different dummy reticles, see [0034]), the second cleaning substrate comprising a base having a lateral surface and a second coating on at least part of the lateral surface and having a lateral size and shape corresponding to a size and shape of the second portion (second dummy reticle applied to a portion of the chuck, see [0034]), the second coating comprising a third material, wherein a bond dissociation energy of a bond between the first material and the second material is less than a bond dissociation energy of a bond between the second material and the third material (bottom surface 24 will have a lower surface energy than the cleaning film 10, so that particles or materials will more likely be adhered to the cleaning film 10 than to the bottom surface 24, see [0027]), so that the contaminant transfers from the second portion to the second coating (remove any remaining particles); and moving the second cleaning substrate away from the working surface to remove the contaminant from the second portion of the working surface (removing a further reticle, see Fig. 3).
Sogard fails to teach the first portion and second portion include a raised corner for removing the containment.
Kamo teaches the coating includes a raised corner for removing the contaminant (adhesive layer sections 20, see Figs. 1, 6, and 7, with raised portions 20t provided at the edges which would include the corners, see Figs. 6A-6C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the raised surface as taught by Kamo in the coating of the cleaning surface of the cleaning reticles as taught by Sogard it is possible to improve separation performance of the reticle chuck cleaners from the electrostatic chuck in separation from the electrostatic chuck (see [0073] and [0087]).
For claim 31, Sogard teaches the coating comprises a surface layer and a bulk material (surface and bulk material of film 10, see [0025]-[0027]).
For claims 32 and 35, Sogard teaches the working surface comprises a reticle stage; and the cleaning substrate comprises a cleaning reticle (see [0063]).
For claims 33 and 36, Sogard teaches the working surface comprises a wafer table; and the cleaning substrate comprises a cleaning wafer (see [0063]).
For claims 43 and 49, Sogard teaches using a reticle stage with the working surface and a cleaning reticle as the cleaning substrate (see [0063]).
For claims 44 and 50, Sogard teaches using a wafer table with the working surface and a cleaning wafer as the cleaning substrate (see [0063]).
For claim 45, Sogard teaches the moving is carried out in such a way as to cause a peeling action between the coating and the working surface (the cleaning film 10 is released from the chuck 20, see [0024]).
For claim 46, Sogard teaches the pressing and moving are repeated a plurality of times to remove the contaminant from substantially all of the working surface (see [0034]).
For claim 47, Sogard teaches the working surface is located in a vacuum chamber (143) and wherein the method further comprises: before the pressing, moving the cleaning substrate to a position adjacent to the working surface (see Fig. 1 and [0022]); and after the moving, repositioning the cleaning substrate to a position where the cleaning substrate can be unloaded (see Fig. 3 and [0024]).
For claim 58, Sogard teaches the pressing and moving steps are repeated a plurality of times to remove the contaminant from substantially all of the working surface (see [0034]).
Claims 37, 38, 51, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Sogard in view of Park [US 2013/0247935].
For claims 37, 38, 51, and 52, Sogard fails to teach the third material comprises silicon or chromium.
Park teaches to teach the third material comprises silicon or chromium (polysilicon and chromium, see [0043]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the material as taught by Park in the layer material as taught by Sogard, because the materials allow for providing an electrode layer so the cleaning film can be adhered to the electrostatic chuck.
Claims 39-41 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Sogard in view of Park et al. [US 2014/0174468, hereinafter Park2].
For claims 39-41 and 53-55, Sogard teaches the film is a soft metal (see [0026]), but fails to explicitly teach wherein the third material comprises aluminum, wherein the third material has a low yield strength, wherein the third material has a high Hamaker constant.
Park2 teaches the third material comprises aluminum (soft metal, aluminum, see [0075]), wherein the third material has a low yield strength (aluminum, see [0075]), wherein the third material has a high Hamaker constant (aluminum, see [0075]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide aluminum as taught by Park2, as the soft metal film as taught by Sogard, because aluminum is a soft metal and is therefore art recognized for the intended purpose of capturing particle contaminants identified by Sogard.
Response to Arguments
Applicant’s arguments filed on September 9, 2022 with respect to the prior art rejection of claims 30, 34, 42, 48, 56, and 57 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Kamo is relied upon to teach the salient elements.
Applicant's arguments with regarding the rejections under 35 U.S.C. § 112 have been fully considered but they are not persuasive. The Applicant states “A person of ordinary skill in this technology would readily understand what values equate to low yield strength and high Hamaker constant as they are common terms in the technology and it is well understood what both low yield strength and high Hamaker constant are.” It is still unclear what those values are based on the statements provided by the Applicant. A low yield strength or high Hamaker constant as claimed are relative to some value and it is unclear what that value is based on the specification.  The specification describes in [0046] that the coating material should exhibit a low yield strength such that particle can penetrate the coating and in paragraph [0047] that the coating material may be chromium (Cr). Additionally, the amended claims 38 and 52 now recite the coating material as comprising chromium. Paragraph [0040] describes the material of the particle as chromium.  It is unclear how the coating can have a low enough yield strength to allow the particle to penetrate the coating when they are the same material. It is also unclear how one of ordinary skill in the art can determine the what value range would be encompassed by a low yield strength when the particle and the coating have the same yield strength. Further, the Hamaker constant is a constant between two materials. Claims 41 and 55 only recited a single material, it unclear what second material is used to determine the constant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759